Citation Nr: 0203241	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  96-12 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) initial rating 
for bilateral sensorineural hearing loss.  

2.  Entitlement to an increased (compensable) initial rating 
for a perforation of the right tympanic membrane. 

3.  Entitlement to an increased (compensable) initial rating 
for residuals of a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from April 1973 to July 
1994. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  The 
development requested by the Board in its April 1999 remand 
has been accomplished, and this case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Hearing acuity is at worst Level IX in the right ear and 
Level I in the left ear. 

3.  No significant residuals of a perforation of the right 
tympanic membrane are currently demonstrated.  

4.  No limitation of motion is currently demonstrated in the 
left knee; no significant residuals of a left knee disability 
are currently demonstrated. 

5.  There are no extraordinary factors associated with the 
service-connected bilateral sensorineural hearing loss, 
perforation of the right tympanic membrane or a left knee 
disability productive of an unusual disability picture such 
as to render application of the regular schedular provisions 
impractical.
 

CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for 
bilateral sensorineural hearing loss are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.85, 4.87a, Diagnostic Code (DC) 6100 (effective 
prior to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86, 4.87; DC 
6100, 64 Fed. Reg. 25202-25210 (May 11, 1999) (effective June 
10, 1999).

2.  The criteria for a compensable initial rating for a 
perforation of the right tympanic membrane are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.85, 4.87a, DC 6211 (effective prior to June 10, 
1999); 38 C.F.R. §§ 4.85, 4.86, 4.87; DC 6211, 64 Fed. Reg. 
25202-25210 (May 11, 1999) (effective June 10, 1999).

3.  The criteria for a compensable initial rating for 
residuals of a left knee disability are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, 
DC 5003, 5010, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 526 (West Supp. 2001) and its implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, the Board 
finds that the VA's duties, as set out in the VCAA, have 
nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  The veteran was notified of the evidence required 
for a grant of his claims by a supplemental statement of case 
and rating decision dated in June 2001.  The Board concludes 
that the discussion therein adequately informed the veteran 
of the information and evidence needed to substantiate his 
claims, thereby meeting the notification requirements of the 
VCAA.  Thus, there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, codified 
at 38 U.S.C.A. § 5103A.  The necessary evidence, including 
the service medical records and VA examination reports dated 
through June 1999, has been obtained by the RO, and there is 
no specific reference to any other pertinent records that 
need to be obtained.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II. Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

During the pendency of the veteran's claim, the rating 
criteria under which diseases of the ear and other sense 
organs are evaluated were amended.  64 Fed. Reg. 25202-25210 
(May 11, 1999) (effective June 10, 1999).  The more favorable 
to the veteran of the "old" or amended criteria will be 
applied to the facts.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Under the "old" criteria, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with eleven auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).

The amended version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000, and 
4000 Hertz divided by four.  See 38 C.F.R. § 4.85 (effective 
June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  It should be noted that the amendment made no 
changes, with the exceptions codified at 38 C.F.R. § 4.86 
listed below, to the method of determining the percentage 
evaluations for hearing impairment, and that Tables VI, VIA 
and VII remain the same.  

Notwithstanding the above, the amended regulations codified 
at 38 C.F.R. § 4.86 provide for two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
section 4.85, due to the fact that the speech discrimination 
test may not reflect the severity of communicative 
functioning these veterans experience.  Under the amended 
38 C.F.R. § 4.86, when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results in the higher 
numeral.  Also, when the pure tone threshold is 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  64 Fed. 
Reg. 25202-10 (May 11, 1999) codified at 38 C.F.R. § 4.86 
(effective June 10, 1999).  

"[T]he assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Perforation of the tympanic membrane is noncompensable under 
the old or amended criteria codified at DC 6211.  

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DCs 5003, 5010.  DC 5003 provides that 
when limitation of motion due to arthritis is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.   

In light of the fact that the claims for increased 
compensation at issue stem from an appeal of the initial 
noncompensable ratings assigned for the service connected 
disabilities at issue by a May 1995 rating decision, the 
adjudication below will include consideration of whether 
there is any basis for "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

III. Background /Analysis

Hearing Loss

The service medical records do not reflect significant 
hearing loss, and the ideological evaluation conducted in 
conjunction with the veteran's service retirement examination 
in May 1994 demonstrated pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
10
15
LEFT
20
20
10
25
20

After service, the first VA audiometric evaluation conducted 
in November 1994 demonstrated pure tone thresholds, in 
decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
75
100
100
LEFT
25
20
25
40
40

The average pure tone threshold deficit was 85 in the right 
ear and 31 in the left ear.  Speech audiometry revealed 
speech recognition ability of 68 percent in the right ear and 
of 98 percent in the left ear.  This correlates to hearing 
acuity of Level VII in the right ear and Level I in the left 
ear under the "old" criteria.  This level of hearing loss 
is noncompensable under Table VII.  With regard to 
application of the amended or "new" criteria, the November 
1994 VA audiometric findings demonstrate "exceptional" 
hearing loss in the right ear as described by 
38 C.F.R. § 4.86(a) and 4.86(b).  Applying these provisions, 
hearing loss is, at worst, Level IX in the right ear.  
However, when combined with the Level I hearing in the left 
ear, a compensable rating is still not warranted under Table 
VII.  

The most recent VA audiometric findings were much improved 
from those obtained in November 1994, as a June 1999 VA 
audiometric examination showed the following pure tone 
thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
35
35
LEFT
25
25
20
20
15

The average pure tone threshold deficit was 37 in the right 
ear and 20 in the left ear.  Speech audiometry revealed 
speech recognition ability of 60 percent in the right ear and 
of 96 percent in the left ear.  This correlates with Level V 
hearing in the right ear and Level I hearing in the left ear, 
and does not represent exceptional hearing loss as described 
by 38 C.F.R. § 4.86.  This level of hearing loss is 
noncompensable under Table VII with application of the old or 
new criteria.   

In short and as indicated above, ratings for hearing loss are 
determined by a "mechanical" application of the ratings 
schedule to audiometric findings.  Lendenmann, 3 Vet. App. at 
345.  Application of the ratings schedule to the above 
audiometric findings simply does not warrant the assignment 
of a compensable rating.  Also considered by the Board were 
the provisions of 38 C.F.R. § 3.321(b)(1), which state that 
when the disability picture is so exceptional or unusual that 
the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
To this end, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected hearing loss is 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).

Perforation of the Right Tympanic Membrane 

The service medial records reflect treatment beginning in 
1979 for right otitis media with a perforated tympanic 
membrane.  Treatment for this condition during service was 
rendered thereafter, and a February 1994 service medical 
record noted the presence of a perforated membrane in the 
right ear.  

The pertinent post-service evidence includes reports form a 
June 1999 VA examination in which the veteran complained 
about recurrent otitis media in the right ear that had been 
treated with antibiotics.  He also complained about 
occasional right-sided tinnitus, purulent otorrhea and 
otalgia.  No dizziness was described.  Upon examination, the 
right ear was filled with purulent debris.  There was a 
cholesteatoma in the posterior-superior aspect of the drum, 
which was filled with debris and purulence.  A tympanic 
membrane perforation was noted.  Both pinnae were well-formed 
and symmetrical.  

Applying the legal criteria to the facts outlined above, 
neither the "old" or "new" criteria pertaining to the 
rating of a perforation of the right tympanic membrane, as 
indicated above, provide for a compensable rating.  With 
regard to any hearing loss in the right ear attributable to 
the perforated tympanic membrane, as indicated in the 
previous section, a compensable rating for hearing loss is 
not warranted.  There is also no objective evidence 
demonstrating any significant residuals attributable to a 
perforation of the right tympanic membrane that would warrant 
compensation under any other potentially applicable 
diagnostic code, or on an "extraschedular" basis.  
Accordingly, a compensable rating for residuals of a 
perforation of the right tympanic membrane must be denied.  

Left Knee

During service in 1988, the veteran strained his left knee 
after twisting it while playing racquetball.  No significant 
findings attributable to the knee were shown at that time, 
but slight tenderness was shown.  In February 1994, the 
veteran complained about left knee weakness, but the physical 
examination of the left knee was essentially negative.  

After service, a November 1994 VA X-ray of the left knee 
showed narrowing of the medial compartment with early 
degenerative changes medially.  Upon VA examination at that 
time, the veteran complained of pain and instability in the 
left knee.  He stated that he avoided running, and that 
prolonged walking causes pain.  The veteran denied suffering 
from any locking or swelling.  The physical examination 
showed the veteran to walk without a limp, and no loss of 
motion in the left knee was demonstrated.  No deformities of 
the knee were shown, and there was no effusion or quadriceps 
atrophy.  The ligamentous structures were intact and there 
were no specific areas of tenderness.  No evidence of 
subpatellar crepitation was shown, no plica was palpable, and 
moderate osteophytes were palpable at the medial joint line.  
The diagnoses included early degenerative arthritis of the 
medial compartment of the left knee.  

In June 1999, the veteran was afforded another VA examination 
at which time he repeated his complaints concerning the left 
knee.  Upon physical examination, he again was shown to walk 
without a limp.  The knee had a normal contour and there was 
no evidence of joint effusion.  Tenderness was noted over the 
medial joint space, but patellar compression was painless.  
There was a full range of motion in the left knee, and the 
collateral and cruciate ligaments were intact.  The McMurray 
test was negative, and the veteran's reflexes, sensation and 
circulation were intact throughout both lower extremities.  
No atrophy was shown in the knee or quadriceps.  

A VA X-ray conducted in June 1999 demonstrated a radiographic 
impression of a possible 6 millimeter joint mouse at the 
posterior aspect of the knee joint, but the physician who 
conducted the June 1999 VA examination reviewed these X-rays 
and stated that this finding did not represent a joint mouse, 
but was instead a small calcific nodule that appeared to be 
attached to the synovium.  This physician also found no X-ray 
evidence of worsening of the joint space narrowing, and he 
stated there were no significant arthritic changes about the 
knee.  The clinical diagnosis following the VA examination 
was early mild degenerative arthritis in the left knee.  

Applying the pertinent legal criteria to the above evidence, 
while arthritis is demonstrated, no limitation of knee motion 
was shown upon either VA examination.  Accordingly, a 
compensable rating cannot be granted under DC 5003.  
Moreover, there are no objective clinical findings contained 
on the VA examination reports of record demonstrating 
instability, swelling, or any other disability which would 
warrant increased compensation under any other potentially 
applicable diagnostic code.  Also weighed by the Board were 
the provisions of 38 C.F.R. § 4.40 with regard to giving 
proper consideration to the effects of pain in assigning a 
disability rating, as well as the provisions of 38 C.F.R. 
§ 4.45 and the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  There simply are insufficient objective findings to 
conclude that pain in the veteran's left knee results in any 
functional impairment warranting a 10 percent rating.  
Finally, the Board also finds no basis to assign a 
compensable rating on an "extraschedular" basis.  

With regard to the provisions of Fenderson as applied to all 
three disabilities at issue, the RO has noted consideration 
of all pertinent evidence, and has assigned the 
noncompensable ratings since the grants of service 
connection.  The Board on review concurs with these ratings.  
The logic set forth above, in determining that compensable 
ratings are not warranted, is the same as used to determine 
that higher "staged" ratings are not warranted for an 
earlier time.  Thus, compensable ratings are not warranted 
for the service-connected bilateral sensorineural hearing 
loss, perforation of the right tympanic membrane or left knee 
disability for any portion of the time period in question.


ORDER

Entitlement to a compensable initial rating for bilateral 
sensorineural hearing loss is denied.   

Entitlement to a compensable initial rating for a perforation 
of the right tympanic membrane is denied.  

Entitlement to a compensable initial rating for residuals of 
a left knee disability is denied.   



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

